Per Curiam.

This court finds respondent violated the aforementioned Disciplinary Rules indicated by the board. The evidence presented illustrates that respondent, while the victim of uncontrolled alcoholism, did misuse client remuneration illegally and in a fashion which severely compromised client trust.
Accordingly, this court adopts the recommendation of the board. Respondent is hereby suspended from the practice of law in Ohio for two years, one year of which is suspended. In addition, respondent is hereby placed on probation to last five years from the date of this decision during which time respondent must make restitution, abstain from the use of beverage alcohol, and remain an active member of Alcoholics Anonymous. Costs taxed to respondent.

Judgment accordingly.

Moyek, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.